DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
	Applicant’s claim amendments after allowance received 29 April 2021 were reviewed and entered as addressing a typographical error (see amended claim 13) and do not affect the scope of the claims. Application remains in condition for allowance.
	
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Tom Henry on 10 May 2021.
The application has been amended as follows (“portion” changed to “partition” in claim 7): 

Claim 7 (Currently Amended): The method according to claim 1, wherein the hydrophilic material is applied on the substrate before the test chemical and the cover element are placed on the substrate, wherein the hydrophilic material is applied such that at least a partition of the elongate receptacle is covered with the hydrophilic material.


Allowable Subject Matter
Claims 1-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Hiller et al. (US 2016/0082434) discloses a method of manufacturing a test element in figure 2 featuring a substrate 114 (base element) (paragraph [0173]) having at least one elongate receptacle 124 (fluid channel) (paragraph [0174]). Hiller's figure 1 discloses a test chemical 120 (test film 120 coated with a test field 138, "including at least one test chemical") (paragraph [0178]) and which covers a portion 130 (measurement region) of the elongate receptacle (paragraph [0174]), an at least one cover element 116 (cover element) on the substrate such that the cover element covers the elongate receptacle 124 (fluid channel) at least partially, whereby a channel surface 126 (capillary region) is formed (paragraph [0174]) wherein at least one hydrophilic material is applied in a manner that at least one surface section of the channel surface is covered with the hydrophilic material (surfactant and/or coating, paragraph [0165]), wherein the surface section is adjacent to the test chemical 140, and applying a hydrophilic layer 134 (wherein the adhesive may be hydrophilic, see [0165]) in the area of a gap formed between the test chemical 120 and the cover element 116 (wherein  any spacing between layers and the test chemical would be considered a gap) (paragraph 0175]). Hiller teaches that the adhesive is hydrophilic (paragraph [0165]).
However, the prior art neither teaches nor fairly suggests a test element and method for manufacturing a test element wherein a cover element on the substrate is coplanar with and laterally displaced from the test chemical nor applying a hydrophilic layer filling in the area of the gap between the test chemical edge and the cover edge in such a manner that at least on surface section of the channel surface is covered with the hydrophilic layer; nor wherein at least one hydrophilic material is a suspension of a solution and configured to cover at least one surface section of the channel surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797